Clinton, J.
The defendant, aged 17, pled guilty to a charge' of burglary. As a part of a plea bargain another burglary charge against him was dismissed. He was sentenced to a term of 18 months to 3 years in the Nebraska Penal and Correctional Complex. The claim on appeal is that the sentence is excessive. We affirm.
Defendant acknowledged that he, either individually or with a companion, was guilty of a long series of burglaries in several towns in northeastern Nebraska, extending through most of the year 1973. In these burglaries thousands of dollars in money and property were damaged and taken. Some of these crimes occurred during a period when the defendant was still on probation for a burglary committed in 1971. The defendant was not apprehended on the present charge until after the period of that probation had expired. Pie had once earlier been on probation for a burglary committed at age 12.
He acknowledged fairly regular use of marijuana and that the use induced a lack of desire to work. Some of the proceeds of the burglaries were used for the purchase of marijuana. Pie had experimented with other drugs.
The court could conclude from the record, and apparently did, that in those burglaries in which he had a companion the defendant was the leader. The record creates doubt as to the desire or motivation of the defendant to change his ways.
We cannot say that the trial court abused its discretion in imposing the sentence it did.
Affirmed.